DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6-13, and 17-24 are currently pending. Claims 1,-4, 6-8, 11, 12, and 17 have been amended. Claims 18-24 have been added.
Claim Objections
Claims 7, 9, 18, 20, 21, and 24 are objected to because of the following informalities: 
“said reagent zone” in line 2 of claim 7 should read “said reagent zone (205)”
“attached,” in line 6 of claim 9 should read “attached, and”
“divisions,” in line 2 of claim 18 should read “divisions, and”
“divisions (111),” in line 2 of claim 20 should read “divisions (111), and”
“divisions,” in line 3 of claim 21 should read “divisions, and”
“nanoparticle, a microbead” in line 7 of claim 24 should read “nanoparticle, and a microbead”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 10 is written to imply that the capture layer (100) may comprise the elements that are labelled in the 200’s (ie. adherence layer 230, adhesive 233). Examiner suggests to amend the claim to separate what elements the capture layer (100) comprises and what elements cover layer (200) comprises. For example, Examiner has suggested to amend claim 10 as follows:
The patch according to claim 1, wherein said capture layer (100) comprises:
a.	an adherence layer (130) comprising said adhesive (133) and
b.	a reactive layer (11) comprising said analyte capture zone;
and
wherein said cover layer (200) comprises:
a.	an adherence layer (230) comprising said adhesive (233) and
b.	a reactive layer (210) comprising said reagent zone (205).
Claim 10 recites the limitation “said adhesive (133, 233)” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation “said adhesive” refers to only one adhesive. Examiner suggests clarifying that there are two adhesives.
Claim 11 recites the limitation “said second divider” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 2 previously recited “second divider” but the limitation is now removed from the claim. Examiner suggests amending claim 11 to introduce the second divider as claim 2 previously recited.
Claim 11 recites the limitation “said reactive layer (110, 210)” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The limitation “said reactive layer” refers to only one adhesive. Examiner suggests clarifying that there are two reactive layers. The limitations “said proximal 
Regarding claim 11, the phrase "in particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 11 recites that the second divider may be formed by the elements labelled in the 200s. The specification states that the reagent divider (207) is formed by the elements labelled in the 200s. Examiner suggests amending the claim to separate what the second divider (109) is formed by and what the reagent divider (207) is formed by.
Claim 12 recites the limitation “the interface” in line 1. There is insufficient antecedent basis for this limitation in the claim. “Interface” was not previously mentioned in claims 2 or claim 1. Examiner suggests amending the limitation to recite “an interface.”
Claim 12 recites the limitation “a capture division (106)” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 2 previously recited “a plurality of capture divisions (106).” Examiner suggests amending the limitation to recite “a capture division (106) of the plurality of capture divisions (106).”
Claim 12 recites the limitation “said second divider” in line 5. There is insufficient antecedent basis for this limitation in the claim. “Second divider” was not previously mentioned. Examiner suggests amending the limitation to recite “a second divider.”
Claim 12 recites the limitation “said reagent divider” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. “Reagent divider” was not previously mentioned. Examiner suggests amending the limitation to recite “a reagent divider.”
Claim 12 is written to imply that the proximal surface (101) of the capture layer (100) may comprise the elements that are labelled in the 200’s (ie. reagent division 206). Examiner suggests to amend the claim to separate what elements the proximal surface of the capture layer (100) comprises 
The patch according to claim 2, wherein at an interface of said proximal surface (101) of said capture layer (100), a capture division (106) of the plurality of capture divisions (106) is in fluid connection and sealed from the surrounding area by a water impermeable barrier comprising said first divider (107) and/or a second divider (109), and
wherein at an interface of said distal surface (202) of said cover layer (200), a reagent division (206) is in fluid connection and sealed from the surrounding area by a water impermeable barrier comprising a reagent divider (207).
Claim 17 recites that the reagent may be formed by the elements labelled in the 100s. The specification states that second divider (109) is formed by the elements labelled in the 100s. Examiner suggests amending the claim to separate what the second divider (109) is formed by and what the reagent divider (207) is formed by.
Claim 17 recites the limitation “said reagent divider” in line 1. Claim 6 previously mentioned that there are a plurality of reagent divisions that are separated by a reagent divider, indicating that there is more than one reagent divider. Examiner suggests amending the limitation to recite “each said reagent divider.”
Response to Arguments
Applicant argues that the amendments have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 03 August 2021. Although Examiner agrees that the amendments overcame the objections and 35 U.S.C. 112(b) rejections, there are additional objections and indefiniteness issues that have been addressed in this office action.
Allowable Subject Matter
None of the prior art teaches or suggests, either alone or in combination, the following subject matter:
Regarding claim 1, “wherein said cover layer comprises
a reagent zone extending from said proximal surface to said distal surface, said reagent zone consisting of a second water permeable material, and
a fastener zone which is impermeable to water and/or delimited from said reagent zone by a water impermeable barrier zone.”
Claims 7, 9-12, 17, 18, 20, 21, and 24 would be allowable if rewritten to overcome objections and/or the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-4, 6, 8, 13, 19, 22, and 23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791